295 S.W.3d 901 (2009)
Paul E. TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70486.
Missouri Court of Appeals, Western District.
November 3, 2009.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.
Prior report: 269 S.W.3d 42.

ORDER
PER CURIAM:
Mr. Paul Taylor appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. After a jury trial, he was convicted of committing violence against an officer in the department of corrections, section 217.385. He contends that he was denied effective assistance of counsel because his trial counsel used the correction officer's incident report for impeachment but did not offer the report into evidence.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).